Affirmed as Modified and Opinion Filed September 21, 2018




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-17-01368-CR

                        DERIC BERNARD MCLAURINE, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F14-71400-Y

                            MEMORANDUM OPINION
                       Before Justices Bridges, Francis, and Lang-Miers
                                  Opinion by Justice Bridges
       Appellant Deric Bernard McLaurine appeals his conviction, following the adjudication of

his guilt, for aggravated assault with a deadly weapon. The trial court assessed punishment at

twenty years’ imprisonment. On appeal, appellant’s attorney filed a brief in which he concludes

the appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the record

showing why, in effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d
807, 812 (Tex. Crim. App. [Panel Op.] 1978) (determining whether brief meets requirements of

Anders). Counsel delivered a copy of the brief to appellant. See Kelly v. State, 436 S.W.3d 313,

319–21 (Tex. Crim. App. 2014) (noting appellant has right to file pro se response to Anders brief

filed by counsel).
          Appellant filed a pro se response raising several issues. After reviewing counsel’s brief,

appellant’s pro se response, and the record, we agree the appeal is frivolous and without merit.

See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate

court’s duty in Anders cases). We find nothing in the record that might arguably support the

appeal.

          Although not an arguable issue, we note the judgment adjudicating guilt incorrectly recites

there were plea bargain terms in this case. The record, however, shows appellant entered an open

plea of true to all but two allegations in the motion to adjudicate. Accordingly, on our own motion,

we modify the judgment to show appellant entered an open plea of true. TEX. R. APP. P. 43.2(b);

Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993) (courts of appeals have authority

to modify a judgment); Estrada v. State, 334 S.W.3d 57, 63–64 (Tex. App.—Dallas 2009, no pet.)

(same).

          As modified, we affirm the trial court’s judgment.




                                                    /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE
Do Not Publish
TEX. R. APP. P. 47
171368F.U05




                                                 –2–
                                          S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

 DERIC BERNARD MCLAURINE,                             On Appeal from the Criminal District Court
 Appellant                                            No. 7, Dallas County, Texas
                                                      Trial Court Cause No. F14-71400-Y.
 No. 05-17-01368-CR          V.                       Opinion delivered by Justice Bridges.
                                                      Justices Francis and Lang-Miers
 THE STATE OF TEXAS, Appellee                         participating.

        Based on the Court’s opinion of this date, the judgment adjudicating guilt of the trial
court is MODIFIED as follows:

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.


Judgment entered September 21, 2018.




                                                –3–